IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Commonwealth of Pennsylvania             :
                                         :
            v.                           :   No. 40 C.D. 2016
                                         :
One (1) 1992 Volkswagen Passat           :
GL VIN #WVWFB4310NE257007                :
                                         :
Appeal of: Jason Kokinda                 :


                                     ORDER

            NOW, February 9, 2018, having considered appellant’s application for

reargument, the application is denied.




                                             MARY HANNAH LEAVITT,
                                             President Judge